Citation Nr: 1400256	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  02-12 03 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for polymyositis.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from January 1984 to February 1986.  The Veteran had subsequent service in the National Guard, including a period of inactive duty training (IDT) on September 15, 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDING OF FACT

The Veteran's polymyositis had its onset many years after active duty service and is not attributable thereto; although this diagnosis was made during a period of IDT, polymyositis is not an injury within VA law and regulations.


CONCLUSION OF LAW

Polymyositis was not incurred or aggravated in active service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a September 2010 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Board also finds that a VA examination is not necessary to determine whether his polymyositis is related to his period of honorable service, as the standards of the recent decision of the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under McLendon, VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id at 81.  In this case, criterion (2) is not met as it is clearly asserted and shown that the Veteran's polymyositis manifest and was diagnosed during a period of IDT, many years after his period of active duty.   Accordingly, the Board finds that no further action is necessary to meet the requirements of the VCAA or the Court.  VA's duty to assist with respect to obtaining relevant records has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection may also be granted for disability resulting from disease or injury incurred during active duty for training (ADT), or injuries suffered during IDT to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§ 101(24), 106.  Reserve and National Guard service generally means ADT and IDT.  ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  IDT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  

Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of IDT during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

In this case, the Veteran served on active duty from January 1984 to February 1986.  It is not asserted nor is it shown that polymyositis was manifest or diagnosed during this approximate two year time period.  Rather, while the Veteran was serving on IDT, as noted on a September 16, 2006 DA Form 2173, OCT 72, form, he began having chest pains.  Although the chest pains were noted to be an "injury," on this form, as indicated above, VA law and regulation only provides for a cardiac condition to be an "injury" if it results in an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident, regardless of what was written on this form.  The Veteran did not suffer an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident.

The Veteran experienced the chest pain on September 15, 2006, while on IDT and performing a running exercise.  He was sent to the urgent care center.  An electrocardiogram revealed normal findings.  An echocardiogram did not show that the Veteran had suffered any of the defined cardiac events.  A cardiac catherization was performed which further ruled out cardiac etiology.  In an October 2006 letter, D.D., PA-C, indicated that he Veteran had undergone a follow-up after the episode of chest pain.  Testing revealed that he had an elevated creatinine kinase.  It was noted that the Veteran was being referred to a muscle biopsy which ultimately showed that the Veteran had polymyositis.  In a June 2011 letter, D.D., PA-C, stated that the Veteran had polymyositis which was diagnosed and/or incurred or aggravated while the Veteran was serving with the National Guard.  Although it was indicated that the Veteran was on "active duty," his service on September 15, 2006, was IDT, not active duty.  

In sum, although the Veteran had chest pains while on IDT on September 15, 2006, they were not due to cardiac origin.  Rather, the chest pains were symptomatic of polymyositis.  However, that disability is not an "injury" as defined by VA law and regulation, and does not come within the parameters of an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident.  Accordingly, service connection is not warranted as polymyositis was incurred while the Veteran was serving on IDT.


ORDER

Service connection for polymyositis is denied.  



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


